id office uilc cca-827121-09 ---------------- number release date from -------------- sent thursday date pm to --------------------- cc ------------------------------------------------------------------------------ subject fw façade easement brief ------------ - thanks for the feedback although your comments were directed to --------- i responded to a couple of them - facade easement contributions the purpose of this brief is to review the basic requirements with respect to the charitable_contribution of a façade easement a façade easement preserves an historical structure by restricting changes to the structure this assures the owner of the historic_structure that its façade will be maintained protected and preserved forever the pension_protection_act of ppa added several new requirements with respect to a façade easement contribution the ppa is effective for charitable_contributions made after date this brief explains the current requirements of the internal_revenue_code as amended by the ppa for the charitable_contribution of a façade easement some of the requirements do not apply to a building that is individually listed in the national register of historic places façade easement requirements to be deductible as a charitable_contribution a façade easement must be on a certified_historic_structure under sec_170 a certified_historic_structure is any building structure or land area which is listed in the national register or any building which is located in a registered_historic_district and is certified by the secretary of interior as being of historic significance to the district a façade easement can be on a structure that is used for either business or non-business purposes including a personal_residence a structure must be a certified_historic_structure at the time of the contribution or on the due_date including extensions for filing the donor’s income_tax return for the taxable_year of the contribution the easement must include restrictions preserving the entire exterior of the building including front sides rear and height and prohibiting any change to the exterior of the building inconsistent with its historical character the public must have visual access to the façade upon which the easement is placed if the façade is not visible from a public way the terms of the easement must permit regular viewing of the façade by the general_public the contribution of a façade easement must be to a qualified_organization this will generally be an organization that is an eligible donee under sec_170 that has a conservation_purpose and the resources and commitment to enforce the easement the easement is normally conveyed to the donee organization by a deed which is then recorded in appropriate state or county records the deed must preserve the façade in perpetuity in addition the donor and donee must enter into a written_agreement certifying under penalties of perjury that the recipient organization is a qualified_organization with a purpose of environmental protection land conservation open space preservation or historic preservation and has the resources to manage and enforce the restriction and a commitment to do so if a contribution of an interest_in_real_property is subject_to a mortgage no deduction is allowed unless the mortgage holder subordinates its rights in the property to the right of the donee to enforce the façade easement in perpetuity valuation the donor of a façade easement may be entitled to claim a charitable_contribution_deduction equal to the fair_market_value of the easement the value of the easement is normally determined by the before and after method this approach appraises the underlying property before the grant of the easement and after the grant of the easement with the difference being the value of the easement the fair_market_value of an easement should not be determined by applying a percentage reduction to the value of the underlying property before the easement the irs does not accept this percentage reduction as a method of valuing an easement it is possible that the grant of an easement will have no significant effect on the value of the property particularly if the easement is not more restrictive than local ordinances already in effect substantiation no deduction is allowed unless the donor properly substantiates the charitable_contribution a deduction can be disallowed if any one of the following requirements is not met for a contribution of a façade easement made in a tax_year beginning after date the following must be attached to the donor’s income_tax return a qualified_appraisal of the façade easement prepared by a qualified_appraiser no matter what the amount of the claimed deduction a fully-completed form_8283 the appraisal_summary photographs of the entire exterior of the building and a description of all restrictions on the development of the building qualified_appraisal and qualified_appraiser the internal_revenue_code and treasury regulations provide specific requirements for a qualified_appraisal and a qualified_appraiser in addition in notice_2006_96 2006_2_cb_902 the irs provided transitional guidance for the period ending on the date regulations implementing the ppa are finalized a brief summary of the ppa requirements follows however the donor of a façade easement should be aware of the detailed requirements related to a qualified_appraisal and qualified_appraiser as set forth in sec_170 of the internal_revenue_code and sec_1_170a-13 of the treasury regulations a qualified_appraisal must comply with all the requirements of sec_1_170a-13 and must be conducted by a qualified_appraiser in accordance with generally accepted appraisal standards it will be treated as meeting generally accepted appraisal standards if for example it is consistent with the substance and principles of the uniform standards of professional appraisal practice a qualified_appraisal must be made not earlier than days prior to the date of contribution of the appraised property and received by the donor before the due_date including extensions of the return on which a deduction is first claimed under sec_170 a qualified_appraiser is an individual who regularly performs appraisals for compensation and who has earned an appraisal designation from a professional appraiser organization or has met minimum education and experience requirements as set forth in regulations notice_2006_96 provides that until regulations are promulgated an individual will be treated as meeting the appraisal designation requirement if the individual’s appraisal designation is awarded on the basis of demonstrated competency in valuing the type of property for which the appraisal is performed for an appraisal of real_property the appraiser will be treated as having met minimum education and experience requirements if the appraiser is licensed or certified for the type of property being appraised in the state in which the appraised property is located under sec_170 for each specific appraisal an individual will not be treated as a qualified_appraiser unless the individual demonstrates verifiable education and experience in valuing the type of property subject_to the appraisal and has not been prohibited from practicing before the irs at any time during the 3-year period ending on the date of the appraisal notice_2006_96 provides that an individual will be treated as meeting the verifiable education and experience requirement if the appraiser makes a declaration in the appraisal that because of the appraiser’s background experience education and membership in professional associations the appraiser is qualified to appraise the type of property being appraised form_8283 a fully-completed form_8283 is the appraisal_summary and must be attached to the tax_return for the year the property is contributed and a deduction is first claimed for a contribution for which a deduction of more than dollar_figure is claimed the form requires signatures of the donee and the qualified_appraiser in addition to other important information relevant to the charitable_contribution of the façade easement see sec_1 170a- c contemporaneous written acknowledgment for any charitable_contribution of dollar_figure or more no deduction is allowed unless the taxpayer obtains a contemporaneous written acknowledgment as required by sec_170 this acknowledgment must contain the amount of cash and a description of any property contributed whether the donee organization provided any goods or services in consideration for any property contributed and if so a description and good_faith estimate of the value of any such goods or services the donor must obtain the acknowledgment on or before the earlier of the date on which the taxpayer files a return for the year the contribution was made or the due_date including extensions for filing the return filing fee for a charitable_contribution of a façade easement made on or after date if the claimed deduction is more than dollar_figure no deduction is allowed unless the taxpayer includes with the return a dollar_figure filing fee see form 8283-v payment voucher for filing fee and the instructions at http www irs gov pub irs-pdf f8283v pdf rehabilitation tax_credit and charitable_contributions when a façade easement is conveyed during the same year that a qualified_rehabilitated_building is placed_in_service the taxpayer will not be entitled to claim the portion of the rehabilitation tax_credit attributable to the façade easement if a taxpayer claims a rehabilitation tax_credit with respect to property and subsequently makes a qualified_conservation_contribution ie a façade easement with respect to the property the charitable_contribution is considered a partial_disposition of the property this event will trigger recapture of all or part of the credit if the contribution is made within the recapture_period years from the placed_in_service_date please refer to revrul_89_90 1989_2_cb_3 and rome i ltd v comm t c for further information on the tax effect of combining the rehabilitation tax_credit with a façade easement donation if during the preceding years a rehabilitation_credit under sec_47 was claimed for the building the amount of the charitable_contribution_deduction must be reduced by the ratio of the sum of the credits over the fair_market_value of the building on the date of contribution penalties a charitable_contribution_deduction may be disallowed and penalties imposed on the donor if substantiation or other requirements are not met or if the façade easement is overvalued in addition under sec_6695a added by the ppa if the claimed value of property based on an appraisal results in a substantial or gross_valuation_misstatement a penalty is imposed on any person who prepared the appraisal and who knew or reasonably should have known the appraisal would be used in connection with a tax_return or claim_for_refund the appraiser must make a written declaration that he or she is aware of this penalty provision
